Citation Nr: 1514894	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-13 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right fourth finger disability.

2.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy. 

4.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability. 

5.  Entitlement to an initial rating in excess of 0 percent prior to February 13, 2013, and 10 percent from that date, for residuals of a fractured nose with deviated septum. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1995 to July 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and April 2013 rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, the October 2010 rating decision granted service connection for a right ankle disability rated at 10 percent, effective May 4, 2010; granted service connection for a low back disability rated at 10 percent, effective May 4, 2010; granted service connection for residuals of a fractured nose with deviated septum rated at 0 percent, effective May 4, 2010; and denied service connection for a right finger disability.  The Veteran's representative submitted a notice of disagreement to all issues in October 2010, to include entitlement to an effective date as early as July 15, 2008 for service-connected benefits.  The representative noted that the record reflected that the Veteran filed an initial claim for service connection in October 2008, within one year of his June 2008 discharge and thus an earlier effective date should be assigned.  A statement of the case for these matters was issued in April 2013.  In a statement submitted in lieu of a VA Form 9, the Veteran's representative noted that the Veteran in fact withdrew his earlier October 2008 claim for benefits and thus conceded that the earliest effective date possible in this case is May 2010, the date the Veteran reopened his claims. Thus what remains for consideration with regard to the issues by the Board has been characterized appropriately on the preceding page. 

An interim April 2013 rating decision granted service connection for right lower extremity radiculopathy rated at 10 percent, effective May 4, 2010, and increased the disability rating for the Veteran's service-connected residuals of a fractured nose with deviated septum to 10 percent, effective February 13, 2013.  The Veteran's representative submitted a notice of disagreement to this rating decision in May 2013.  A statement of the case issued in May 2014, and a substantive appeal was received in June 2014.  Thus, the issue of an increased initial rating for right lower extremity radiculopathy will be addressed by the Board.

The issue of service connection for a right fourth finger disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability was not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease were not shown.

2.  The Veteran's right lower extremity radiculopathy is not shown to have resulted in more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's right ankle disability is not shown to have been manifested by more than moderate limitation of ankle motion.

4. Prior to February 13, 2013, the Veteran's deviated nasal septum does not more nearly approximate 50 percent obstruction of the nasal passages of both sides or complete obstruction on one side; from February 13, 2013, the Veteran is in receipt of the maximum schedular evaluation under the VA rating schedule for a deviated nasal septum, which contemplates complete obstruction of nasal passages on one side and at least 50 percent obstruction on both sides.



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the Veteran's low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.71a, Diagnostic Code (Code) 5242 (2014).

2.  A rating in excess of 10 percent for the Veteran's right lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8520 (2014).

3.  A rating in excess of 10 percent for the Veteran's right ankle disability is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Code 5271 (2014).

4.  Ratings in excess of 0 percent prior to February 13, 2013, and 10 percent from that date for the Veteran's residuals of nose fracture with deviated septum are not warranted.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.97, Code 6502 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The AOJ provided the appellant with pre-adjudication notice pertinent to establishing service connection for the instant claims in May 2010.  The issues of entitlement to a higher initial ratings in this case are downstream issues from the Veteran's claim of entitlement to service connection for a low back disability, right lower extremity radiculopathy, a right ankle disability, and residuals of a fractured nose with deviated septum.  The United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require a VCAA notice letter with respect to initial ratings claims as the underlying claims of service connection have been granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The record contains service treatment records (STRs) as well as VA examinations with pertinent reports of record dated in September 2010 (back, nose, ankle, finger examinations) and February 2013 (back, nose, and ankle examinations).  The Veteran's attorney has asserted in her June 2014 substantive appeal that the examinations were inadequate because they did not address whether he suffers from functional limitations due to pain or the manner in which his right leg radiculopathy affects his ability to work.  With respect to the latter contention, the Board notes that in a May 2013 substantive appeal, the Veteran's attorney indicated that his right lower extremity (specifically, the right ankle) "does not impair his ability to work" "due to the sedentary nature of his employment."  Further, the 2013 examiner specifically described the right leg radiculopathy as being manifested by only mild, intermittent pain (and not constant pain and paresthesias and/or dysesthesias) and addressed the impact of the back disability as a whole on the Veteran's employability.  In addition, both examiners addressed functional limitation due to pain in the examination reports, identifying where painful motion begins in the range of motion and that the paraspinous muscle was tender to touch.  In addition, the 2010 examiner noted that the Veteran reported flares of pain with cold weather, prolonged sitting, bending, and carrying heavy items.

As a result, The Board finds that the VA examination reports have adequately addressed the critical medical questions at issue in the claims decided by the Board at this time; the VA examination reports present sufficient discussion of the pertinent history, current findings, and expert determinations informed by review of the claims file such that they present adequate and probative evidence in this case.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

Legal Criteria, Factual Background, and Analysis

The Veteran claims entitlement to assignment of higher disability ratings for various service-connected disabilities.  He essentially contends that each disability has been more severely disabling than the assigned ratings reflect.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection (as is the case for all rating issues on appeal), the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court in Mitchell clarified that the Court's prior decisions in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995); and Powell v. West, 13 Vet. App. 31 (1999) do not: (1) apply a broad principle-that painful motion is limited motion-to the DCs measuring limitation of motion, or (2) conclude that the appropriate remedy for painful motion is a maximum disability rating for limitation of motion.  Mitchell, supra.  In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'."  Id. at 38 (quoting 38 C.F.R. § 4.40 ).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Low Back Disability and Associated Right Lower Extremity Radiculopathy

The Veteran's service-connected low back disability has been rated as 10 percent disabling by the AOJ under the provisions of Diagnostic Code 5242 for degenerative disc disease of the lumbar spine throughout the period on appeal.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined ROM of the thoracolumbar spine is to 240 degrees.  In exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  38 C.F.R. § 4.71a. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 5.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent rating. Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating. A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a , Diagnostic Code 5243.

Notes following the General Rating Formula criteria provide that associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  Code 8520 provides a rating for paralysis of the sciatic nerve.  Under Code 8520, a 10 percent rating is warranted when incomplete paralysis of the sciatic nerve is mild; a 20 percent rating is warranted when incomplete paralysis of the sciatic nerve is moderate; a 40 percent rating is warranted when incomplete paralysis of the sciatic nerve is moderately severe; a 60 percent rating is warranted when incomplete paralysis of the sciatic nerve is severe, with marked muscular atrophy.  A maximum 80 percent rating is warranted for complete paralysis of the sciatic nerve, including when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

According to the note preceding Code 8510, the term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran's STRs show that he sought treatment for back pain.  In July 2005, he reported stiffness with pain radiating to the right ankle.  On examination, it is noted that the spine exhibited tenderness on palpation with no muscle spasms.  X-rays showed a normal lumbosacral spine.  Lumbago was assessed with suspected sciatica or disc impingement.  In April 2008, the Veteran reported a 3 year history of back pain, which had increased over the prior 3 months.  Lumbago was again assessed. 

At September 2010 VA examination, the Veteran indicated that he had injured his back on several occasions during service which lead to symptoms including stiffness and spasms, as well as radiation of lumbar pain into his right upper thigh with intermittent tingling.  He denied any incontinence, erectile dysfunction, or incapacitating episodes, and indicated that he had no limitations in standing and walking.  On examination, slight lordosis was noted.  There was some tenderness in the right paraspinous muscles in the lumbar spine on palpitation.  There was equal strength in his bilateral lower extremities and good sensation.  Forward flexion was to 115 degrees with pain at the end of the range; extension was to 30 degrees with no pain at the end of movement; left lateral flexion was to 40 degrees with no pain at the end of movement; right lateral flexion was to 30 degrees with pain at the end of movement; and left and right lateral rotation was to 30 degrees with pain at the end of movement.  There was no loss of motion with repetition, and there was no noted fatigue, weakness, or lack of endurance.  X-rays showed minimal disc space narrowing at L4-5.  The examiner diagnosed lumbar pain with sciatica.  

On February 2013 VA examination, the examiner diagnosed degenerative disc disease.  The Veteran reported constant pain at 3 out of 10 and flare-ups to 7 out of 10.  Forward flexion was to 90 degrees or greater with painful motion at the end of the range; extension was to 20 degrees with painful motion at the end of the range; right and left lateral flexion were to 20 degrees with painful motion at the end of the range for the right and no evidence of painful motion on the left; and right and left lateral rotation were to 30 degrees or greater with no evidence of painful motion.  There was no loss of motion after repetitive use.  The examiner noted functional loss to include less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran did have localized tenderness or pain to palpitation at the right paraspinous muscle, but there was no guarding or muscle spasm.  Muscle strength, reflex, and sensory examinations were normal.  There was a positive straight leg raising test and the examiner noted mild intermittent radicular pain of the right lower extremity with no other neurological abnormalities.  IVDS was not indicated and the Veteran reported that he did not use any assistive devices.  The examiner noted that the Veteran's back disability did impact his ability to work as his work requires him to sit for prolonged periods and move furniture which causes pain.

While the Veteran has reported low back pain, the Veteran's lumbar spine disability is shown to have had forward flexion measuring no less than 90 degrees and combined range of motion measuring no less than 200 degrees (even after repetitive movement), as evidenced by range of motion studies performed at the September 2010 and February 2013 VA examinations.  Additionally, the disability is not shown to have been characterized by any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, any favorable or unfavorable ankylosis, any incapacitating episodes requiring bed rest prescribed by a physician.  Regarding muscle spasms, while the Veteran reported having muscle spasms and stiffness at the September 2010 VA examination, there is no evidence to indicate (and he did not allege) that such were severe enough to result in an abnormal gait or abnormal spinal contour.  

Further, while the Veteran has reported pain in the back and leg, and the 2013 VA noted less movement, pain on movement, and interference with sitting, standing, and/or weight bearing, the examiner specifically indicated there was no diminution of function with repetitive testing of the back.  Further, even with consideration of when objective evidence of pain began, the resulting range of pain-free motion did not equate to the limited range required for a higher rating under the Diagnostic Code.  Simply put, there is no lay or medical indication that his low back manifestations have ever been so disabling, including considering flare-ups, as to result in limited range of motion or reduced function so as to warrant the assignment of the next higher, 20 percent, or higher rating under the appropriate Diagnostic Code.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the low back.  Accordingly, the Board finds that a rating in excess of 10 percent for the lumbar spine disability is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

As noted above, neurological manifestations of a low back disability are to be separately rated (under the appropriate Code) and such rating is to then be combined with the rating under the General Formula, discussed above.  Based on the evidence, the Board concludes that no more than a 10 percent schedular disability rating is warranted for the Veteran's right lower extremity radiculopathy under Diagnostic Code 8520, as the Veteran does not have moderate incomplete paralysis of his sciatic nerve on the left.  Muscle strength and sensory examinations have been normal and the objective medical evidence shows that there is no muscle impairment currently related to the right lower extremity radiculopathy.  The 2013 examiner specifically described the right leg radiculopathy as being manifested by only mild, intermittent pain (and not constant pain and paresthesias and/or dysesthesias).  For these reasons, the Board finds that mild incomplete paralysis is more nearly approximated.  In light of the above, a schedular rating in excess of 10 percent is not warranted for any point during the appeal period for the Veteran's right lower extremity radiculopathy.  A "staged rating" is not warranted.


Right Ankle

The Veteran's right ankle is rated under Code 5271 for residuals of a fracture to the right lateral malleolus.  

Code 5271 provides for a 10 percent rating for limitation of ankle motion, when moderate, and for a 20 percent [maximum] rating when marked.  38 C.F.R. § 4.71a, Code 5271.  Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II.

Words such as "moderate" and "marked," such as used here are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's STRs show that December 2005 X-rays revealed the Veteran suffered a 6 millimeter avulsion fracture from the lateral malleolus with soft tissue swelling.  In January 2006, the Veteran had full range of motion, though stiff, with mild tenderness over the lateral malleolus.  There was no swelling or medial pain, though there was a mild increase in pain with heel inversion.  X-rays showed significant decrease in soft tissue swelling and that there was possible strain-related changes of the lateral malleolus, with a nonunion fragment of the lateral malleolus which was stable.  There was also probable posttraumatic mild medial malleolus hypertrophy. 

On September 2010 VA examination, the Veteran reported intermittent pain and stiffness with constant weakness of the right ankle.  He denied locking, but reported intermittent swelling and constant instability, and that he wore an ankle brace for any exercise.  He had no limitations due to walking or standing, and his ankle was found to not affect his work, though he was limited with respect to exercise.  On examination, no laxity was noted.  There was some edema of the lateral malleolus, but no tenderness on palpitation.  No weakness, fatigue, or lack of endurance was noted on examination.  Extension was to 0 degrees; dorsiflexion was to 28 degrees with pain at the end of the movement, but no loss of motion with repetition; right plantar flexion was to 45 degrees with pain at the end of the range, but with no loss of motion with repetition.  X-rays showed a normal right ankle with a 3 millimeter posterior calcaneal spur. 

On February 2013 VA examination, the Veteran reported that right ankle pain had persisted since service and that he experiences weakness.  He reported flare-ups which occur about twice monthly.  Plantar flexion was to 35 degrees with pain at the end of the range, and dorsiflexion was to 15 degrees with pain at the end of the range; there was no change on repetitive motion.  The examiner noted functional loss as less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  There was no pain on palpitation, muscle strength testing was normal, and there was no objective evidence of instability.  The examiner noted that the Veteran is employed in the area of computer security software which sometimes requires that he move furniture which hurts his ankle.  

As noted above, under the rating criteria of Code 5271, entitlement to a rating in excess of 10 percent for the right ankle disability requires a showing of "marked" (rather than "moderate") limitation of motion.  The greatest level of impairment of the ranges of motion for the right ankle indicate plantar flexion to 35 degrees (with 45 degrees being normal), with painful motion beginning at the end of the range; plantar dorsiflexion (extension) was to 15 degrees (with 20 degrees being normal), with painful motion beginning at the end of the range.  The February 2013 VA examiner found fully normal strength in all movements of the joint, and found the joint to be stable without laxity upon specific clinical testing to evaluate joint stability.  The September 2010 VA examination report, with findings fairly similar to those presented in the February 2013 VA examination report, also contemplated that the Veteran reported pain, stiffness, and weakness, but also found no loss of motion with repetition.  The Board finds that the shown ranges of motion more nearly approximate "moderate" limitation of motion and do not more nearly approximate "marked" limitation of motion of the right ankle; this determination is made with consideration of the extent of the range of motion shown to be painful and repetitive motion.

Further, while the Veteran has reported pain in the ankle, and the VA examiners noted pain at the end of the range of motion, the examiners specifically indicated there was no diminution of function with repetitive testing of the ankle.  Further, even with consideration of when objective evidence of pain began, the resulting range of pain-free motion did not equate to the limited range required for a higher rating under the appropriate Diagnostic Code.  Simply put, there is no lay or medical indication that his ankle manifestations have ever been so disabling, including considering flare-ups, as to result in limited range of motion or reduced function so as to warrant the assignment of the next higher, 20 percent, or higher rating under the appropriate Diagnostic Code.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the right ankle. 

The Board acknowledges that the Veteran has reported laxity and/or instability of the ankle.  However, the most recent February 2013 VA examination report describes detailed and focused clinical testing to specifically evaluate the structural stability of the right ankle, and shows at least that no structural instability or laxity of the right ankle existed at that time.  The Board finds that the most detailed and clinically supported findings of right ankle joint stability in the February 2013 VA examination report are probative evidence that the Veteran's prior ankle symptom complaints and described "instability" have not been manifestations of significant structural instability of the ankle joint.

In short, the disability picture presented is not one consistent with the degree of severity warranting the next higher, 20 percent, schedular rating for the right ankle disability (and does not approximate such a level of severity).  Consequently, a rating in excess of 10 percent for limitation of right ankle motion is not warranted.

The Board has also considered other codes pertaining to the ankle.  The evidence repeatedly demonstrates that the Veteran has not had ankylosis of the right ankle. Thus, a rating under Code 5270 is not warranted.  There is also no evidence of malunion or astragalectomy so as to warrant higher ratings under Codes 5272, 5273, and 5274, respectively.  See 38 C.F.R. § 4.71a.

Residuals of a Fractured Nose with Deviated Septum

The Veteran is currently rated 0 percent from May 4, 2010 and 10 percent from February 13, 2013 for residuals of a fractured nose with a deviated septum. 

Under Diagnostic Code 6502, a deviated septum warrants a maximum rating of 10 percent if there is a 50 percent obstruction of the nasal passages on both sides, or a complete obstruction on one side.  See 38 C.F.R. § 4.97, Code 6502.  The Veteran's representative has conceded that from February 13, 2013, the Veteran is receipt of the maximum schedular rating allowed without a showing of an additional nasal disability. 

On September 2010 VA examination, the Veteran reported difficulty breathing due to a nose fracture in service.  He denied any sinus infections, sinusitis, or headaches, and noted that it had no effect on his daily activities.  On examination, the examiner noted erythematous swollen nasal turbinates of the left naris and erythematous of the right with a deviated septum.  The Veteran had decreased aeration of the left nostril on examination.  His lungs were clear and there was no sinus tenderness on palpation.  The assessment was a deviated septum with constant continuous clear draining and difficulty breathing from the left naris. 

On February 2013 VA examination, the examiner noted the diagnosis of traumatic deviated nasal septum and found there to be at least 50 percent obstruction of the nasal passage on both sides due to the traumatic septal deviation.  Sinusitis (including incapacitating episodes) and rhinitis were not shown. 

Based on the above, the Board finds that the Veteran's deviated septum does not meet the criteria for a 10 percent rating prior to February 13, 2013.  In order to warrant the next higher evaluation, the evidence must show a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  At the September 2010 VA examination, the examiner noted decreased aeration and difficulty breathing of the left naris.  However, there is no evidence of 50 percent obstruction of both sides of the nasal passage or of complete obstruction of one side.

From February 13, 2013, the time of the February 2013 VA examination, the Veteran has been granted the maximum schedular rating allowed for a traumatic deviated septum of 10 percent.  The Board has considered whether the Veteran is entitled to a higher rating under analogous diagnostic codes such as 6510 through 6514 at any point during the pendency of the appeal.  Specifically for those diagnostic codes, a separate 10 percent rating for sinusitis requires sinusitis with one or two incapacitating episodes requiring prolonged antibiotic treatment or three to six non-incapacitating episodes characterized by headaches, pain and purulent discharge or crusting.  However, there is no clinical evidence to suggest that the Veteran suffers from sinusitis, to include the reports of both the September 2010 and February 2013 VA examinations.

The preponderance of the evidence is against a finding that a rating higher than the currently assigned 0 percent prior to February 13, 2013 and 10 percent from that date for residuals of a fractured nose with deviated septum is warranted.  See 38 C.F.R. § 4.97.  The benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  See 38 C.F.R. § 4.3.

Extraschedular Consideration and Other Matters

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The primary symptoms related to the Veteran's ankle and back disabilities (to include right lower extremity radiculopathy), namely pain and a limitation of motion, are contemplated by the rating schedule for these disabilities, as described above.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints, the rating schedule specifically contemplates factors such as less movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight- bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss (which encompass all symptoms and impairment shown in the instant case).  The Veteran's symptoms related to his deviated septum, such as difficulty breathing, are also contemplated by the ratings assigned.  In short, the rating criteria contemplate not only his symptoms, but the severity of his disabilities.  For these reasons, the Board finds a referral for extraschedular consideration is not warranted.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not claimed his service-connected disabilities have made him unemployable.  Additionally, the February 2013 VA examiner noted the Veteran was currently employed in computer security software.  Accordingly, the Board finds that the matter of TDIU is not raised in the context of these claims.


ORDER

The appeal seeking a rating in excess of 10 percent for a low back disability is denied.

The appeal seeking a rating in excess of 10 percent for right lower extremity radiculopathy is denied. 

The appeal seeking a rating in excess of 10 percent for a right ankle disability is denied. 

The appeal seeking a ratings in excess of 0 percent prior to February 13, 2013 and 10 percent from that date for residuals of a fractured nose with deviated septum is denied. 



REMAND

The Veteran alleges that his current right 4th finger disability is related to service.  His STRs show that in November 2003, he dislocated his right 4th digit playing soccer.  

On September 2010 VA examination, the Veteran reported right 4th digit pain and that he had injured it in service playing soccer.  There was no effect on work or daily activities, but he did report intermittent pain with some decreased range of motion and intermittent swelling.  Flare-ups were noted to be precipitated by cold weather causing additional decreased range of motion.  X-rays showed a normal right hand. 

The September 2010 VA examiner found right 4th digit finger pain, cause unknown, to be less likely than not related to the Veteran's service; however, no rationale was provided.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Because the September 2010 VA examiner's opinion regarding whether the Veteran's right 4th finger pain/disability is related to service, to include the 2003 injury wherein he dislocated his right 4th digit, is conclusory in nature and not supported by an adequate rationale, the examination report (opinion) is inadequate for rating purposes.  A remand to secure an adequate medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate examination to determine the nature and etiology of his complaints of pain and limited motion of his right 4th finger.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

a. For each disability diagnosed in connection with the Veteran's complaints of right 4th finger pain and limited motion, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service, to include the documented 2003 injury therein.

b. If no disability is diagnosed, please reconcile that opinion with the Veteran's lay statements of ongoing pain and decreased range of motion, as well as flare-ups during the colder months.

c. Please discuss whether there is a diagnosed or identifiable underlying malady or condition that supports the September 2010 VA examiner's finding of right 4th digit finger pain. 

The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

2.  After completion of the above and any further development deemed necessary by the AOJ, the issue of service connection for a right 4th finger disability should be readjudicated.  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


